Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed September 21, 2022, where Applicant amended the claims. Claims 48-53,55 were previously withdrawn, and claims 37-47,54 remain pending. 

Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive in regards to the 103 rejection.
Previous objections are withdrawn. 
Applicant argues that the combination of the Samuel and Prasad references do not teach the claim limitations and there are no teachings to combine the references.
In reply, Firstly, Applicant argued against the references individually, however one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In its broadest terms, the Samuel reference was relied upon to teach downloading, storing, and executing (performing) a virtual network function (see Samuel, at least paragraphs 52 & 54). The Prasad reference was relied upon to teach utilizing network functions to implement communication services (see prasad, at least paragraphs 2,51-52). Since Samuel does not mention that the virtual functions are used for implementing communication services, then it is obvious that Samuel can be modified based on the teachings of Prasad in order to enable the system in Samuel to download and use the latest virtual network functions and communication parameters if the external device were providing communication services. Secondly, Applicant is reminded that the claims are given their broadest reasonable interpretation. In this case, the claimed virtual network functions can be satisfied by generic functions which are shared over a network. Furthermore, the communications which are performed are also generic and can be satisfied by communicating the function between components. These are taught by Samuel which teaches downloading, delivering and executing the components of the device driver package between the system and the external device. Accordingly, the claims are appropriately rejected based on the combination of Samuel in view of Prasad.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37-47 & 54 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al (US Publication 20200042303) in view of Prasad et al (US Publication 20190394715).
In reference to claim 37, Samuel teaches a method performed by a wireless device for enabling network functions in the wireless device when communicating with a wireless network, the method comprising:
downloading software comprising virtualized network functions from a serving network node in the wireless network, (see at least paragraph 52 lines 14-15 and paragraph 54 lines 5-6, which teaches downloading a virtual device driver package, which includes network functions, from a server)
storing the downloaded software in a driver space in the wireless device thereby creating a virtual driver in the wireless device comprising the virtualized network functions implemented and controlled by the downloaded software, (see at least paragraph 52 lines 15-18 and paragraph 54 lines 7-10, which teaches storing and installing the software package as a virtual driver in the device where the driver is implemented and controlled by the package) and
performing communications with the wireless network using the virtualized network functions of the downloaded software as a virtual driver in the wireless device (see at least paragraph 52 lines 19,25-26 and paragraph 54 lines 10-14, which teaches executing the virtual driver in the device in accordance to the downloaded package).
Samuel fails to explicitly teach wherein, by means of the virtual network function in the virtual driver, new or modified communication protocols can be implemented in the wireless devise. 
However, Prasad teaches utilizing virtual network functions to implement network communication (see Prasad, at least paragraph 2), and discloses updated network slice information for wireless communication when the wireless device location changes (see Prasad, at least paragraphs 51-52).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Samuel based on the teachings of Prasad for the purpose of keeping the wireless device updated with the latest functions and parameters necessary to keep providing maintain network communication services even when changes occur.
In reference to claim 38, this is taught by Prasad, see at least paragraphs 48,50, which teaches virtual network functions comprising mobile access and core network access. 
In reference to claim 39, this is taught by Prasad, see at least paragraph 55, which teaches 5G-AN, and paragraph 106 lines 7-9, which teaches Non-Access Stratum protocol. 
In reference to claim 40, this is taught by Prasad, see at least paragraph 105, which teaches implementing the functions in data plane and control plane. 
In reference to claim 41, this is taught by Samuel, see at least paragraph 47, which teaches an image of a virtual driver. 
In reference to claim 42, this is taught by Samuel, see at least paragraph 52 lines 5-8, which teaches attaching to the network upon booting the device.
In reference to claim 43, this is taught by Samuel, see at least paragraph 52 lines 8-12, which teaches updating the driver if a new one exists.
In reference to claim 44, this is taught by Samuel, see at least paragraph 52 lines 8-14, which teaches determining that a new driver software package exists for downloading and installation.
In reference to claim 45, this is taught by Samuel, see at least paragraph 48 lines 9-16, which teaches querying the server for downloading the virtual functions.
Claims 46,47,54, are slight variations of claims 37-45 and are rejected based upon the same rationale as given above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. 





Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
September 28, 2022